Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites a first main surface, a third main surface, a first antenna and a second antenna.  The specification (paragraph [0078] as recited in applicant’s arguments to show support) discusses Figure 5C and recites both the first and third main surfaces to be element 111c (different parts cannot have the same element number) and further making it unclear exactly what is the first main surface and what is the third main surface and where the first ends and the third begins.  It appears that the first and third main 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a first main surface and a third main surface however, as discussed above, it is unclear exactly what these surfaces are and how the antenna are arranged on the circuit board. It appears that the surfaces are the same merely folded over during use and the device would operate in the same manner regardless of the physical location between the first and second antenna on the circuit board. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide (2011/0285835) in view of Hyde et al (2016/0253892) and Im et al (2014/0118201).
Koide discloses a receiving system having a receiving device and a wireless relay device. The receiving device is configured to receive a signal transmitted by a transmitter within the body (capsule endoscope) via the relay device which is disposed on the external body surface (abstract). The relay device has a first antenna to receive the signal transmitted from the transmitter within the body and a second antenna to transmit the received signal to the receiving system. Koide also teaches using multiple or a plurality of antennas (abstract). Koide discloses the claimed device except for specifically teaching the use of a stretchable circuit board and antenna configured to stretch in accordance with the stretchable circuit board.

Hyde et al discloses a stretchable circuit board to which one or more other components (which would include an antenna) of the device are mounted, thereby forming together a stretchable electronic or flexible electronic device (paragraph [0054]). 
Therefore a modification of Koide such that the relay device used includes stretchable or flexible circuit boards and/or components would have been obvious to one skilled in the art since this would allow for the device to better stay close to the body and provide a better receiving signal while the person or body is moving.
Further while it is considered that Hyde et al would teach one skilled in the art that the circuit board as well as all the components (i.e. forming together a stretchable electronic or flexible electronic device) are stretchable, Hyde et al does not specifically recite the 
Therefore a modification of Koide such that the relay device use a stretchable circuit board (as taught by Hyde et al) and a stretchable antenna (as taught by Im et al) would have been obvious to one skilled in the art in view of the teachings of Hyde et al and Im et al since this would allow for a more flexible device attached to the body or clothing on the body that could move more easily with the movement of the body without damaging the device.
With regard to claim 2, as discussed above, Koide teaches using a second antenna (A2) to transfer the signal received by the first antenna.
With regard to claims 4 and 7-8, Koide teaches that the device can include a plurality or multiple devices, each having an antenna (Figure 1, paragraphs [0026] and [0034]), therefore it would have been obvious to one skilled in the art to use multiple antennas in order to be able to receive the signal from inside the body regardless of where in the body the device is.  Further whether the multiple antenna are all placed on one circuit board or each antenna uses a separate circuit board would have been an obvious engineering design choice since the device would work equally well and in the same manner with either design.
With regard to claims 5 and 9-10, Koide teaches that the multiple antenna and/or multiple devices having an antenna can be placed on the used in a distributed manner (Figure 1, paragraph [0028]) which is considered to be a repeating pattern.

Claims 6 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Applicant’s arguments, see pages 6-7, filed 26 October 2020, with respect to the rejection(s) of claim(s) 1-5 and 7-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Im et al.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791